Name: Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes
 Type: Directive
 Subject Matter: plant product;  marketing;  means of agricultural production
 Date Published: 1966-07-11

 Avis juridique important|31966L0403Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes /* CODIFIED VERSION CF 374Y0608(04) */ Official Journal 125 , 11/07/1966 P. 2320 - 2326 Danish special edition: Series I Chapter 1965-1966 P. 0135 English special edition: Series I Chapter 1965-1966 P. 0154 Greek special edition: Chapter 03 Volume 2 P. 0014 Spanish special edition: Chapter 03 Volume 1 P. 0196 Portuguese special edition Chapter 03 Volume 1 P. 0196 Finnish special edition: Chapter 3 Volume 1 P. 0153 Swedish special edition: Chapter 3 Volume 1 P. 0153 COUNCIL DIRECTIVE of 14 June 1966 on the marketing of seed potatoes (66/403/EEC) THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament 1; Having regard to the Opinion of the Economic and Social Committee; Whereas potato production occupies an important place in the agriculture of the European Economic Community; Whereas satisfactory results in potato cultivation depend to a large extent on the use of appropriate seed potatoes ; whereas to this end certain Member States have for some time restricted the marketing of seed potatoes to high-quality seed potatoes ; whereas they have been able to take advantage of the systematic plant selection work carried out over several decades which has resulted in the development of sufficiently stable and uniform potato varieties which, by reason of their characters, promise to be of great value for the purposes in view; Whereas greater productivity will be achieved in Community potato cultivation if for the choice of the varieties permitted to be marketed the Member States apply uniform rules which are as strict as possible, in particular as regards health status; Whereas it is, however, justifiable to restrict marketing to certain varieties only if the user can be sure of actually obtaining seed potatoes of those varieties; Whereas certain Member States have for this purpose been applying certification schemes which are intended by official control to ensure identity and varietal purity and health status; Whereas recommendations have been made within the framework of the Economic Commission for Europe concerning standardisation of the commercial quality of seed potatoes moving in international trade ; whereas these recommendations relate in particular to the health of the progeny ; whereas they may, consequently, constitute one of the bases for a uniform Community certification scheme; Whereas such scheme should apply to marketing both in other Member States and on domestic markets; Whereas, as a general rule, seed potatoes should be allowed to be marketed only if they have been officially examined and certified, in accordance with the rules for certification, as basic seed potatoes or certified seed potatoes ; whereas the choice of the technical terms "basic seed potatoes" and "certified seed potatoes" is based on already existing international terminology; Whereas seed potatoes which are not placed on the market should not, in view of their minor economic importance, be subject to Community rules ; whereas Member States must retain the right to make such seed potatoes subject to special provisions; Whereas Community rules should not apply to seed potatoes shown to he intended for export to third countries; Whereas, in order to improve not only the genetic value and health status of Community seed potatoes but also their external characters, provision should be 1 OJ No 109, 9.7.1964, p. 1770/64. made for tolerances in respect of impurities, blemishes and diseases in seed potatoes; Whereas, in order to ensure the identity of the seed potatoes, Community rules on packaging, sealing and marking must be established ; whereas to this end the labels should give the particulars needed both for official control and for the information of the user and should clearly show the Community nature of the certification; Whereas, in order to ensure that both the requirements as to the quality of the seed potatoes and the provisions for ensuring their identity are complied with during marketing, the Member States must make provision for appropriate control arrangements; Whereas seed potatoes satisfying these requirements should, without prejudice to Article 36 of the Treaty, be subject to no marketing restrictions other than those provided for in Community rules, except in those cases where Community rules provide for tolerances in respect of diseases, harmful organisms or their vectors; Whereas, during a first stage, until a common catalogue of varieties has been established, the restrictions allowed should include in particular the right of Member States to restrict the marketing of seed potatoes to those varieties which are of value for cropping and use in their own territory; Whereas provision should be made for authorising the marketing within the Community of seed potatoes harvested in third countries only if they afford the same assurances as seed potatoes officially certified within the Community and complying with Community rules; Whereas, during periods in which there are difficulties in obtaining supplies of certified seed potatoes of the various categories, seed potatoes satisfying less stringent requirements should temporarily be permitted to be marketed; Whereas, in order to ensure that seed potatoes certified in the Member States satisfy the requirements laid down and to enable comparisons to be made in the future between such seed potatoes and those coming from third countries, Community test fields should be established in Member States to permit annual post-control of the various categories of certified seed potatoes ; whereas the Member States should be authorised to prohibit the marketing of all or certain varieties of seed potatoes coming from other Member States if the comparative tests have given unsatisfactory results over a period of several years; Whereas the Commission should be entrusted with the task of adopting certain measures for the application of this Directive ; whereas, in order to facilitate implementation of the proposed measures, a procedure should be provided for establishing close co-operation between Member States and the Commission within a Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry; HAS ADOPTED THIS DIRECTIVE: Article 1 This Directive shall apply to seed potatoes marketed within the Community. Article 2 For the purposes of this Directive, the following definitions shall apply: A. Basic seed potatoes : potato tubers (a) which have been produced according to accepted practices for the maintenance of the variety and of health; (b) which are intended mainly for the production of certified seed potatoes; (c) which satisfy the minimum conditions laid down in Annexes I and II for basic seed potatoes ; and (d) which have been found by official examination to satisfy the minimum conditions laid down above. B. Certified seed potatoes : potato tubers (a) which are of direct descent from basic seed potatoes or certified seed potatoes of a given variety; (b) which are intended mainly for the production of potatoes other than seed potatoes; (c) which satisfy the minimum conditions laid down in Annexes I and II for certified seed potatoes ; and (d) which have been found by official examination to satisfy the above-mentioned minimum conditions. C. Official measures : measures taken (a) by State authorities, or (b) by any legal person whether governed by public or by private law, acting under the responsibility of the State, or (c) in the case of ancillary activities which are also subject to State control, by any natural person duly sworn for that purpose, provided that the persons mentioned under (b) and (c) derive no private gain from such measures. Article 3 1. The Member States shall provide that seed potatoes may not be placed on the market unless they have been officially certified as "basic seed potatoes" or "certified seed potatoes" and unless they satisfy the minimum conditions laid down in Annexes I and II. The Member States shall provide that seed potatoes which do not during marketing satisfy the minimum conditions laid down in Annex II may be sorted. The tubers which are not rejected shall then undergo a further official examination. 2. Member States may: A. subdivide the categories of seed potatoes provided for in Article 2 into grades satisfying different requirements; B. provide for derogations from the provisions of the first sentence of paragraph 1: (a) for seed potatoes of generations prior to basic seed potatoes, (b) for tests or for scientific purposes, (c) for selection work. Article 4 Member States may, as regards the minimum conditions laid down in Annexes I and II, impose additional or more stringent requirements for the certification of seed potatoes produced in their own territory. Article 5 1. Each Member State shall establish a list of the varieties of potato officially accepted for certification in its territory ; the list shall give the main morphological or physiological characters by which the varieties can be distinguished one from another. 2. The varieties accepted shall be officially checked. If any of the conditions for acceptance for certification is no longer satisfied, acceptance shall be revoked and the variety deleted from the list. 3. These lists and any alterations made to them shall be sent forthwith to the Commission, which shall communicate them to the other Member States. Article 6 The Member States shall provide that seed potatoes may not be placed on the market if they have been treated with sprout inhibitors. Article 7 1. The Member States shall provide that seed potatoes may not be placed on the market unless they have a minimum size such that they do not pass through a square mesh of 28 Ã  28 mm ; for varieties having, on an average, a length of at least twice the greatest width, the square mesh must not be less than 25 Ã  25 mm. In the case of tubers which are too large to pass through a square mesh of 35 Ã  35 mm, the dimensions of the two square meshes used for sizing a consignment shall be divisible by 5. The maximum variation in size between tubers in consignment shall be such that the difference between the dimensions of the two square meshes used does not exceed 20 mm. 2. A consignment shall not contain more than 3 % by weight of tubers smaller than the minimum size indicated or more than 3 % by weight of tubers larger than the maximum size indicated. 3. Member States may, in respect of seed potatoes produced in their own territory, further reduce the permitted variation in size between tubers in a consignment. Article 8 1. The Member States shall require that basic seed potatoes and certified seed potatoes be marketed only in sufficiently homogeneous consignments and in unused closed containers bearing, as prescribed in Articles 9 and 10, a sealing device and markings. 2. Member States may, for the marketing of small quantities to the final consumer, provide for derogations from the provisions of paragraph 1 in respect of packaging, sealing and marking. Article 9 1. The Member States shall require that packages of basic seed potatoes and certified seed potatoes be officially sealed in such a manner that when the container is opened the seal is damaged and cannot be reattached. 2. Packages shall not be resealed except officially. If packages are resealed, the fact of resealing, the date of resealing and the authority responsible therefor shall be stated on the label required under Article 10 (1). Article 10 1. The Member States shall require that packages of basic seed potatoes and certified seed potatoes (a) be labelled on the outside with an official label in one of the official languages of the Community conforming to the specification in Annex III ; it shall be attached with the official seal ; the colour of the label shall be white for basic seed potatoes and blue for certified seed potatoes ; for marketing in other Member States the label shall bear the date on which the official seal was attached; (b) contain an official document, in the same colour as the label, giving the same information as that required under Annex III for the label. 2. Member States may: (a) require that in all cases the date on which the official seal was attached be stated on the label; (b) as a substitute for the official document required under paragraph 1 (b), permit the information required for the label to be indelibly printed on the container; (c) provide in the case of small packages for derogations from the provisions of paragraph 1. Article 11 This Directive shall not affect the right of Member States to require that containers of basic seed potatoes or certified seed potatoes, whether the seed potatoes have been produced in their own territory or imported, must, if the seed potatoes are to be marketed within their territory, bear a supplier's label. Article 12 The Member States shall require that any chemical treatment of basic seed potatoes or certified seed potatoes be noted either on the official label or on the supplier's label and on the container or inside it. Article 13 1. The Member States shall ensure that basic seed potatoes and certified seed potatoes which have been officially certified and whose containers have been officially marked and sealed as prescribed in this Directive are subject to no marketing restrictions as regards their characters, examination arrangements, marking and sealing other than those laid down in this Directive. 2. The Commission, acting in accordance with the procedure laid down in Article 19, shall, in respect of the marketing of seed potatoes in all or part of the territory of one or more Member States, authorise more stringent measures than those provided for in Annex I to be taken against particular virus diseases which do not exist in those regions or which appear particularly harmful to crops in those regions. Where there is imminent danger of the introduction or spread of such diseases, and until such time as the Commission has given a final ruling on the matter, such measures may be taken by the Member State concerned as soon as its request has been submitted. 3. Member States may, until such time, which should not be later than 1 January 1970, as a common catalogue of varieties can be introduced, restrict the marketing of seed potatoes to those varieties which are entered in a national list based on value for cropping and use in their territory ; the conditions for inclusion in this list shall be the same for varieties coming from other Member States as for domestic varieties. Article 14 1. Member States may prohibit, in whole or in part, the marketing of seed potatoes harvested in another Member State if the progeny of officially drawn samples of basic seed potatoes or certified seed potatoes harvested in that Member State and grown in one or more Community test fields has for three successive years fallen appreciably below the minimum conditions laid down in Annex I, 1 (c), 2 (c), 3 and 4. 2. Any measures taken under paragraph 1 shall be withdrawn as soon as it has been established with adequate certainty that the basic seed potatoes and certified seed potatoes harvested in the Member State concerned will in future satisfy the minimum conditions referred to in paragraph 1. 3. Before the measures provided for in paragraph 1 are taken a reasoned opinion shall be requested from the Committee referred to in Article 19. Its opinion shall also be sought if a Member State refuses to withdraw a measure taken under paragraph 1 where its withdrawal appears to be required under paragraph 2. 4. The Commission, acting in accordance with the procedure laid down in Article 19, shall make the necessary arrangements for the comparative tests to be carried out. Seed potatoes harvested in third countries may be included in the comparative tests. Article 15 1. The Council, acting by a qualified majority on a proposal from the Commission, shall determine whether seed potatoes harvested in a third country and affording the same assurances as regards their characters and the arrangements for their inspection, for ensuring identity, for marking and for control are equivalent in these respects to basic seed potatoes or certified seed potatoes harvested within the Community and complying with the provisions of this Directive. 2. Until such time as the Council has taken a decision under paragraph 1, the Member States shall be free to take such decisions themselves. This right shall expire on 1 July 1969. Article 16 1. In order to remove any temporary difficulties in the general supply of basic seed potatoes or certified seed potatoes that occur in one or more Member States and cannot be overcome within the Community, the Commission, acting in accordance with the procedure laid down in Article 19, shall authorise one or more of the Member States to accept for marketing, for a period to be set by the Commission, seed potatoes of a category satisfying less stringent requirements. 2. For that category the colour of the official label shall be dark yellow. The label shall always state that the seed potatoes in question are of a category satisfying less stringent requirements. Article 17 This Directive shall not apply to seed potatoes shown to be intended for export to third countries. Article 18 The Member States shall make suitable arrangements for seed potatoes to be officially controlled during marketing, at least by check sampling, as regards their compliance with the requirements of this Directive. Article 19 1. Where the procedure laid down in this Article is to be followed, matters shall be referred by the Chairman, either on his own initiative or at the request of the representative of a Member State, to the Standing Committee on Seeds and Propagating Material for Agriculture, - Horticulture and Forestry (hereinafter called the "Committee") set up by the Council Decision of 14 June 1966 1. 2. Within the Committee, the votes of the Member States shall be weighted as provided in Article 148 (2) of the Treaty. The Chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the Chairman according to the urgency of the matter. Opinions shall be delivered by a majority of twelve votes. 4. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall forthwith be communicated by the Commission to the Council. In that event the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 20 Save as otherwise provided in Annexes I and II in respect of tolerances for diseases, harmful organisms or their vectors, this Directive shall be without prejudice to the provisions of national laws justified on grounds of the protection of health and life of humans, animals or plants or the protection of industrial and commercial property. Article 21 The Member States shall, not later than 1 July 1968, bring into force the laws, regulations or administrative provisions necessary to comply with the provisions of Article 13 (1) and, not later than 1 July 1969, those necessary to comply with the other provisions of this Directive and its Annexes. They shall forthwith inform the Commission thereof. Article 22 This Directive is addressed to the Member States. Done at Brussels, 14 June 1966. For the Council The President P. WERNER 1 OJ No 125, 11.7.1966, p. 2289/66. ANNEX I Minimum conditions to be satisfied by seed potatoes 1. Basic seed potatoes shall satisfy the following conditions: (a) On official inspection of the growing plants the number affected by blackleg must not exceed 2 %; (b) In the direct progeny the number of plants not breeding true to the variety must not exceed 0 725 % and the number of plants of a different variety must not exceed 0 71 %; (c) In the direct progeny the number of plants showing symptoms of mild or severe virus infection must not exceed 4 %. 2. Certified seed potatoes shall satisfy the following conditions: (a) On official inspection of the growing plants the number affected by blackleg must not exceed 4 %; (b) In the direct progeny the number of plants not breeding true to the variety must not exceed 0 75 % and the number of plants of a different variety must not exceed 0 72 %; (c) In the direct progeny the number of plants showing symptoms of severe virus infection must not exceed 10 %. Light mosaics merely causing discoloration and not leaf deformation shall be ignored. 3. In assessing the progeny of a variety affected by a chronic virus disease, slight symptoms caused by the virus in question shall not be taken into account. 4. The tolerances allowed under Items 1 (c), 2 (c) and 3 are applicable only where the virus diseases are caused by viruses that are prevalent in Europe. ANNEX II Minimum quality conditions for lots of seed potatoes Tolerances for the following impurities, blemishes and diseases allowed for seed potatoes : >PIC FILE= "T0019172"> ANNEX III Label A. Required information 1. "Seed potatoes certified in accordance with European Economic Community rules" 2. Certification authority and Member State 3. Producer's identification number or reference number of lot 4. Variety 5. Country of production 6. Category and, if desirable, grade 7. Size 8. Declared net weight 9. Crop year B. Minimum dimensions 110 Ã  67 mm